DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on October 06, 2021 are acknowledged and have been fully considered. Claims 1, 3-5, and 8-15 are pending. Claims 1, 3-5, and 8-14 are under consideration in the instant office action. Claim 15 is withdrawn from consideration as being drawn to a non-elected species. Claims 2, 6-7, and 16-34 are cancelled.  Applicant’s amendments and arguments necessitated a new ground of rejections such as under 35 USC 112  and 35 USC 103 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1, 3-5, and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection. Instant claim 1 is amended to recite “wherein the carrier oil is a triglyceride, the amphiphilic molecule is a non-ionic surfactant and the solvent is citrus oil”.  The instant specification describes specific species of triglycerides including medium chain triglycerides, long chain triglycerides, caprylic and/or capric triglycerides (paragraphs 0032-0033). However, the instant specification does not recite the genus of triglyceride. Therefore, the instant specification does not provide adequate support for the limitation “wherein the carrier oil is a triglyceride”. Applicant is requested to amend or cancel the new matter recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US2016/0166516, previously cited) and Benet et al. (US Patent No 5716928, newly cited)
Gannon et al. teach a method of preparing a liquid dispersible composition (explicitly a curcuminoid formulation having improved aqueous solubility and bioavailability, abstract) comprising a hydrophobic compound and a dispersing agent, the method comprising the step of combining a solid substance comprising the hydrophobic compound (a polyphenol and/or phytochemical which is a curcuminoid, relevant to claims 6 and 8) with the dispersing agent (which can be considered to be any combination of lecithin, TPGS (tocopherol polyethylene glycol succinate-a nonionic surfactant relevant to claim 2), and/or turmeric oil (a carrier oil) given the open transitional phrase “comprising” utilized throughout the claims) whilst applying a shear force (stirring). See Examples 1 and 2 Clinical A ([0074]-[0077], including Table 1). Paragraph [0043] of the instant specification lists blending as a form of high shear mixing. Stirring with a stir plate until evenly mixed as taught by Gannon et al. constitutes blending and thus meets the shear force limitation of claim 4 and certainly constitutes shear force of claim 1. 
KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Regarding the optional limitation of claim 2 that a solvent be a part of the dispersing agent, Gannon et al. notes in Example 1 Clinical A that a solvent can be used. See also [0025]. 
Regarding claim 5, the curcuminoid is in powder form (Example 1, Clinical A).
Regarding claims 9 and 10, Example 1, Clinical A contains 1 part TPGS surfactant and 4.5 parts lecithin, a natural surfactant, to 6.5 parts turmeric oil (about 46% surfactant), falling within the range of claim 9. Note also the broader teachings in paragraph [0015] which suggest more or less surfactant in the formulation. The amount of turmeric oil is taught to range from 22-42 wt% relative to the entire composition (of which 2-8 wt% is TPGS and 12-32% is lecithin—resulting in 26% to 51% of the dispersing agent being carrier oil which overlaps the 5-30% of claim 10. Also Gannon et al. teaches that a solvent can be included which would also decrease the relative amount of oil in the dispersing agent. Both close and overlapping ranges are obvious absent a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Regarding claim 12, Gannon et al. teach various excipients can be included including talcum and others ([0065]) which are anti-caking agents as evidenced by paragraph [0039] of the instant specification.
Regarding claims 13-14, Gannon et al. does not disperse the composition in water and so therefore does not measure the resulting particle sizes. However, as Gannon et al. teaches applying high shear force to a curcuminoid, the elected solid substance comprising a hydrophobic compound, and turmeric oil, which is a carrier oil comprising triglycerides as elected and suggests relative amounts falling within and/or closely overlapping the claimed amounts, it only follows that the compositions of Gannon et al. would have these size ranges when dispersed in water. Again note that the goal of Gannon et al. is to improve bioavailability and water solubility of the curcuminoid—which is the same as the instant application (see at least [0021]).

Gannon et al. do not specifically teach citrus oil as solvent. This deficiency is cured by the teachings of Benet et al.
Benet et al. teach a method for increasing bioavailability and reducing inter- and intra-individual variability of an orally administered hydrophobic pharmaceutical compound, which comprises orally administering the pharmaceutical compound to a mammal in need of treatment with the compound concurrently with an essential oil or essential oil component in an amount sufficient to provide bioavailability of the compound in the presence of the essential oil or essential oil component greater than bioavailability of the compound in the absence of the essential oil or essential oil component, wherein the essential oil or essential oil component has an activity of at 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Gannon et al.  by incorporating citrus oil because Benet et al. teach a method for increasing bioavailability and reducing inter- and intra-individual variability of an orally administered hydrophobic pharmaceutical compound, which comprises orally administering the pharmaceutical compound to a mammal in need of treatment with the compound concurrently with an essential oil or essential oil component in an amount sufficient to provide bioavailability of the compound in the presence of the essential oil or essential oil component greater than bioavailability of the compound in the absence of the essential oil or essential oil component, wherein the essential oil or essential oil component has an activity of at least 10% inhibition at a concentration of 0.01 wt. % or less in an assay that measures conversion of cyclosporine to hydroxylated products using an assay system containing 250/.mu.g rat liver microsomes, 1.mu.M cyclosporine, and 1 mM reduced nicotinamide adenine dinucleotide phosphate (NADPH) in 1 ml of 0.1M sodium phosphate buffer, pH 7.4 (see abstract). See Tables 1 and 2 for citrus based oils. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore the oils are functionally equivalent. Additionally one of ordinary skill in the art would have been motivated to do so because Benet et al. teach that oils such as citrus oils will help increasing prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of Gannon et al. and Benet et al. because both references teach increasing bioavailability of hydrophobic compounds.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619